DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I – Figures 2-4, Claims 1-9,
Species II – Figures 15-19, Claims 21-25, and
Species III – Figures 5-7, Claims 26-29.
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. 
Species I recites in part, “A reservoir cap closure indicator coupled to a cap, the reservoir cap closure indicator,”
Species II recites in part, “A reservoir cap closure indicator coupled to a cap and a reservoir,”
Species III recites in part, “A reservoir cap closure indicator coupled to a cap with an indicator,”
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, for Invention II, the feature “A reservoir cap closure indicator coupled to a cap and a reservoir” needs to be searched which is not required for invention I or III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Nicholas P. Schmidbauer on 17 March 2022 a provisional election was made without traverse to prosecute the invention of species II, claims 21-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 26-29 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.



Claim Rejections - 35 USC § 102
Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagoya et al. (U.S. 3,587,912 A).


    PNG
    media_image1.png
    451
    891
    media_image1.png
    Greyscale

With regard to claim 21, Nagoya discloses a reservoir cap closure indicator (Nagoya Annotated Figs. 7 and 8) coupled to a cap (Nagoya Annotated Fig. 7) and a reservoir (Nagoya Annotated Fig. 7), the reservoir cap closure indicator comprising: a body (Nagoya Annotated Figs. 7 and 8) capable of moving between a first position and a second position; and an indicator coupled to the body (Nagoya Annotated Figs. 7 and 8), wherein the indicator is capable of indicating a position of the reservoir cap closure indicator as the body moves between the first position and the second position, and 
With regard to claim 22, Nagoya as applied in claim 21 above discloses the claimed invention wherein the body includes an alignment feature (Nagoya Annotated Fig. 8) capable of aligning the body of the reservoir cap closure indicator with the cap.
With regard to claim 23, Nagoya as applied in claim 21 above discloses the claimed invention wherein the indicator is capable of indicating when the body is in the second position and when the body is not in the second position.
With regard to claim 24 Nagoya as applied in claim 21 above discloses the claimed invention wherein the indicator is capable of indicating the position of the reservoir cap closure indicator as one or more of an audio indicator or a visual indicator.
With regard to claim 25 Nagoya as applied in claim 21 above discloses the claimed invention wherein the reservoir cap closure indicator is capable of being disposed inside the cap, and the indicator is capable of being visible outside of the cap at a top side of the cap.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735